 



Exhibit 10.1
STAY BONUS AGREEMENT
     This Agreement is made as of                      by and between Wilsons
The Leather Experts Inc., a Minnesota corporation (hereinafter, “Wilsons”) and
                     (hereinafter, the “Employee”).
RECITALS
     A. Wilsons has determined that it is in the best interests of Wilsons to
retain the services of the Employee, and
     B. Wilsons has determined to increase the likelihood of retaining the
Employee by agreeing to make a bonus payment to the Employee if certain
conditions are satisfied, and
     C. Wilsons desires to set out in writing the terms and conditions under
which the bonus will be paid, and
     D. By signing this Agreement, the Employee is accepting the terms and
conditions of the bonus.
     NOW, THEREFORE, the parties agree as follows:

1.   Bonus Payment. The bonus that is potentially payable to the Employee under
this Agreement is $___ (hereinafter, the “Bonus Amount”), less applicable
withholdings for taxes and other legally required amounts.

2.   Conditions for Payment of Bonus. The Employee will receive the Bonus
Amount, provided the following conditions are satisfied.

  a.   The Employee will be entitled to payment of the Bonus Amount if (i) the
Employee is employed by Wilsons on July 6, 2007 (the “Retention Date”), or
(ii) the Employee is terminated by Wilsons without Cause prior to the Retention
Date. Payment of any Bonus Amount will be made as soon as is administratively
feasible following the Retention Date.     b.   If the Employee becomes disabled
while employed by Wilsons after the date hereof and remains so disabled until
the Retention Date, the Employee will be deemed to be employed by Wilsons on the
Retention Date, solely for purposes of applying subparagraph 2(a). To be
“disabled” for purposes of this subparagraph 2(b), the Employee must be
prevented from engaging in active employment by an illness or injury that meets
the requirements for receiving benefits under the short term disability program
sponsored by Wilsons during the period that program applies, and thereafter must
meet the requirements for receiving disability benefits under the Social
Security Act.     c.   If the Employee dies while employed by Wilsons during the
period commencing on the date hereof through and including the Retention Date,
the Employee will be deemed to have survived and continued in the employ of
Wilsons through the Retention Date solely for purposes of applying subparagraph
2(a), but any Bonus Amount payable under such subparagraph shall be paid to the
Employee’s estate.

 



--------------------------------------------------------------------------------



 



3.   Incentive Plan. Any Bonus Amount payable to Employee pursuant to this
Agreement shall be in addition to, and not in lieu of, any incentive award
payable to Employee under Wilsons’ Corporate Leadership Team Incentive Plan.

4.   Not an Employment Contract. This Agreement does not constitute a contract
of employment with Wilsons or guarantee that the Employee will remain employed
by Wilsons for any particular period of time. Nothing in this Agreement changes
the Employee’s status as an “at will” employee of Wilsons or interferes in any
way with the right of Wilsons to terminate the Employee’s employment at any
time, with or without Cause and with or without notice.

5.   Cause Definition. “Cause” shall mean:

  a.   the commission by the Employee of any act of embezzlement against Wilsons
or any of its subsidiaries;     b.   the conviction of the Employee of, or entry
by the Employee of a guilty plea to, any felony which has a material adverse
effect upon the business, operating results, financial condition or employee,
supplier or customer relations generally of Wilsons and its subsidiaries, taken
as a whole, or which precludes the Employee from performing her duties for at
least 90 days;     c.   the conviction of the Employee of any crime involving
dishonesty with respect to Wilsons (i) which was intended by the Employee to
result in personal enrichment of the Employee at the expense of Wilsons or its
subsidiaries or (ii) which has a material adverse effect upon the business,
operating results, financial condition or employee, supplier or customer
relations generally of Wilsons and its subsidiaries, taken as a whole;     d.  
the absence by the Employee from employment with Wilsons for a period of more
than 90 days after the date of this Agreement without the approval of the Board
of Directors of Wilsons other than for vacations, illness, injury or disability;
or     e.   willful misconduct by the Employee, which misconduct has not been
cured within 20 days following notification thereof to the Employee (or if such
misconduct is cured within 20 days after such notice of misconduct is received,
but the same misconduct occurs again at any time thereafter).

6.   Assignment. Wilsons may in its sole discretion assign this Agreement to any
entity or individual which succeeds to some or all of the business of Wilsons
through merger, consolidation, a sale of some or all of the assets of Wilsons,
or any similar transaction, provided that, unless all obligations of Wilsons
under this Agreement shall become obligations of such successor as a matter of
law, such successor expressly assumes all obligations of Wilsons under this
Agreement and that no such assignment shall relieve Wilsons of any obligations
under this Agreement. The Employee acknowledges that the services to be rendered
by Employee to Wilsons are unique and personal, and that the Employee therefore
may not assign any of Employee’s rights or obligations under this Agreement to
anyone.

7.   Successors. Subject to Paragraph 6, the provisions of this Agreement shall
be binding on the parties hereto, on any successor of Wilsons through merger,
consolidation or any similar transaction or any assign of Wilsons pursuant to
paragraph 6, and on Employee’s heirs or any personal representative of the
Employee or the Employee’s estate.

-2-



--------------------------------------------------------------------------------



 



8.   Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Minnesota, without giving effect to
conflict of law principles.

9.   Amendment. This Agreement may be amended only in writing, signed by both
parties.

     IN WITNESS HEREOF, the parties have executed this Agreement effective as of
the date set forth above.

              EMPLOYEE       WILSONS THE LEATHER EXPERTS INC.
 
           
 
      By    
 
           
 
      Its    
 
           

-3-